Name: Commission Regulation (EEC) No 286/91 of 6 February 1991 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 91 Official Journal of the European Communities No L 35/7 COMMISSION REGULATION (EEC) No 286/91 of 6 February 1991 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, pursuant to the provisions of Article 24 (2) and (3) of Regulation (EEC) No 3013/89, for the week begin ­ ning 14 January 1991 , the variable slaughter premium for sheep certified as eligible in the United Kingdom is to be in accordance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judg ­ ment of the Court of Justice of 9 February 1988 in Case 61 /86, the provisions of Article 9 (5) of Regulation (EEC) No 3013/89 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 1 , being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts, the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions ; Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1075/89 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 1 , within the meaning of Article 22 (2) of Regulation (EEC) No 3013/89, for the variable slaughter premium during the week beginning 14 January 1991 , the level of the premium is fixed at ECU 94,054 per 100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 22 (2) of Regulation (EEC) No 3013/89 whereas it is necessary therefore for the Commis ­ sion to fix, for the week beginning 14 January 1991 , the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 1 shall be fixed weekly by the Commis ­ sion : Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 3013/89 which left the territory of region 1 during the week beginning 14 January 1991 , the amounts to be charged shall be equivalent to those fixed in the Annexes hereto.Whereas in the Annex to Commission Regulation (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat (*) the weekly amounts of the guide level are set out pursuant to Article 25 of Regulation (EEC) No 3013/89 ; 0 OJ No L 289, 7 . 10, 1989, p. 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 January 1991 . 0 OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 154, 9 . 6. 1984, p. 27. (&lt;) OJ No L 114, 27. 4. 1989, p. 13 . 0 OJ No L 351 , 2. 12. 1989, p. 18 . No L 35/8 Official Journal of the European Communities 7. 2. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission 7. 2. 91 Official Journal of the European Communities No L 35/9 ANNEX to the Commission Regulation of 6 February 1991 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1 (ECU/100 kg) Amounts CN code A. Products qualifying for the premium specified in Article 24 of Regulation (EEC) No 3013/89 B. Products specified in Article 4 (4) of Regulation (EEC) No 1633/84 (') Live weight Live weight 0104 10 90 44,205 0 0104 20 90 0 Net weight Net weight 0204 10 00 94,054 0 0204 21 00 94,054 0 0204 50 1 1 Il 0 0204 22 10 65,838 0204 22 30 103,459 0204 22 50 122,270 0204 22 90 122,270 0204 23 00 171,178 0204 30 00 70,541 0204 41 00 70,541 0204 42 10 49,379 l 0204 42 30 77,595 0204 42 50 91,703 0204 42 90 91,703 0204 43 00 128,385 0204 50 13 \ 0 0204 50 15 II 0 0204 50 19 l 0 0204 50 31 I 0 0204 50 39 Il 0 0204 50 51 \ 0 0204 50 53 I 0 0204 50 55 0 0204 50 59 I 0 0204 50 71 0 0204 50 79 \ 0 0210 90 11 122,270 0210 90 19 171,178 1602 90 71 :  unboned (bone-in)  boned or boneless 122,270 171,178 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.